Order entered July 8, 2021




                                    In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00390-CV

ALAN HALPERIN, AS TRUSTEE OF THE GFES LIQUIDATION TRUST,
                        Appellant

                                     V.

                  MICHEL B. MORENO, ET AL., Appellees

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-01025

                                    ORDER

      Before the Court is appellants’ July 7, 2021 unopposed motion for an

extension of time to file his brief on the merits. We GRANT the motion and

extend the time to July 26, 2021.


                                          /s/   KEN MOLBERG
                                                JUSTICE